--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

PRIVATE PLACEMENT SUBSCRIPTION
FOR NON U.S. SUBSCRIBERS


WOLVERINE EXPLORATION INC.

PRIVATE PLACEMENT

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on page 2 of this Subscription Agreement.

    2.

IF RESIDENT IN CANADA COMPLETE the Questionnaire attached as Schedule A to this
Subscription Agreement (the "Questionnaire").

    3.

FAX a copy of page 2 of this Subscription Agreement, and all pages of the
Questionnaire to PubCo Services Inc. at (403) 275-4461.


--------------------------------------------------------------------------------

2

WOLVERINE EXPLORATION INC.
PRIVATE PLACEMENT


The Subscriber hereby irrevocably subscribes for, and on Closing will purchase
from the Company, the following securities at a price of US$0.01 per Share

___________________Shares

 

The Subscriber directs the Company to issue, register and deliver the
certificates representing the Shares as follows:

REGISTRATION INSTRUCTIONS:   DELIVERY INSTRUCTIONS:             Name to appear
on certificate   Name and account reference, if applicable             SIN/Tax
ID No.   Contact name             Address   Address                 Telephone
number

EXECUTED by the Subscriber this _______day of__________, _____. By executing
this Agreement, the Subscriber certifies that the Subscriber and any beneficial
purchaser for whom the Subscriber is acting is resident in the jurisdiction
shown as the “Address of the Subscriber”. The address of the Subscriber will be
accepted by the Company as a representative as to the address of residency for
the Subscriber.

WITNESS:     EXECUTION BY SUBSCRIBER:               X Signature of witness    
Signature of individual (if Subscriber is an individual)               X Name of
witness     Authorized signatory (if Subscriber is not an individual)          
      Address of witness     Name of Subscriber (please print)                  
    Name of authorized signatory (please print) ACCEPTED this day of
___________, _____.               WOLVERINE EXPLORATION INC.     Address of
Subscriber (residence) Per:               Authorized signatory     Telephone
number and e-mail address        

By signing this acceptance, the Company agrees to be bound by all
representations, warranties, covenants and agreements on pages 3-11 hereof.

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

--------------------------------------------------------------------------------

3

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

PRIVATE PLACEMENT SUBSCRIPTION
(Non U.S. Subscribers Only)


TO: Wolverine Exploration Inc. (the “Company”)   4055 McLean Road, Quesnel,  
British Columbia, Canada V2J 6V5

Purchase of Shares

1.                       SUBSCRIPTION

1.1                     The undersigned (the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase the number of shares of the Company's
common stock (the "Shares") as set out on page 2 of this Subscription Agreement
at a price of US$0.01 per Share (such subscription and agreement to purchase
being the "Subscription"), for the total subscription price as set out on page 2
of this Subscription Agreement (the "Subscription Proceeds"), which Subscription
Proceeds are tendered herewith, on the basis of the representations and
warranties and subject to the terms and conditions set forth herein. The Shares
are referred to as the “Securities”.

1.2                     The Company hereby agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to the Subscriber the Shares. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

1.3                     Unless otherwise provided, all dollar amounts referred
to in this Subscription Agreement are in lawful money of the United States of
America.

2.                       PAYMENT

2.1                     The Subscription Proceeds must accompany this
Subscription Agreement. The Subscriber authorizes the Company's lawyers to
deliver the Subscription Proceeds to the Company if the Subscription Proceeds
are delivered to the Company’s lawyers, without further instructions required.

2.2                     The Subscriber acknowledges and agrees that this
Subscription Agreement and any other documents delivered in connection herewith
will be held by the Company's lawyers on behalf of the Company. In the event
that this Subscription Agreement is not accepted by the Company for whatever
reason within 90 days of the delivery of an executed Subscription Agreement by
the Subscriber, or the minimum offering amount is not achieved by that time,
this Subscription Agreement, the Subscription Proceeds and any other documents
delivered in

--------------------------------------------------------------------------------

4

connection herewith will be returned to the Subscriber at the address of the
Subscriber as set forth in this Subscription Agreement without interest or
deduction.

2.3                     Where the Subscription Proceeds are paid to the Company,
the Company may treat the Subscription Proceeds as a non-interest bearing loan
and may use the Subscription Proceeds prior to this Subscription Agreement being
accepted by the Company.

2.4                     If resident in Canada, the Subscriber must complete,
sign and return to the Company an executed copy of this Subscription Agreement,
the Questionnaire attached hereto as Schedule A (the “Questionnaire”) and any
other schedules attached hereto.

2.5                     The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, stock exchanges and applicable law.

3.                       CLOSING

3.1                     Closing of the purchase and sale of the Shares shall
occur on or before _____________, 2013, or on such other date as may be
determined by the Company in its sole discretion (the "Closing Date"). The
Subscriber acknowledges that Shares may be issued to other subscribers under
this offering (the "Offering") before or after the Closing Date. The Company,
may, at its discretion, elect to close the Offering in one or more closings, in
which event the Company may agree with one or more subscribers (including the
Subscriber hereunder) to complete delivery of the Shares to such subscriber(s)
against payment therefore at any time on or prior to the Closing Date.

4.                       ACKNOWLEDGEMENTS OF SUBSCRIBER

4.1                     The Subscriber acknowledges and agrees that:

  (a)

none of the Securities have been registered under the Securities Act of 1933, as
amended (the "1933 Act"), or under any state securities or "blue sky" laws of
any state of the United States, and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to U.S. Persons
(as defined herein), except pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act, and in each case only
in accordance with applicable state and provincial securities laws;

        (b)

the Company will refuse to register any transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided for in National Instrument 45-106 ("NI 45-106")
adopted by the Canadian Securities Administrators (the "CSA");

        (d)

the decision to execute this Subscription Agreement and purchase the Shares
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Company and
such decision is based solely upon a review of publicly available information
regarding the Company available on the website of the United States Securities
and Exchange Commission (the "SEC") available at www.sec.gov (the "Company
Information");

        (e)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;


--------------------------------------------------------------------------------

5

  (f)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber's attorney and/or
advisor(s);

          (g)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

          (h)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Questionnaire and the Subscriber will hold harmless the
Company from any loss or damage it may suffer as a result of the Subscriber's
failure to correctly complete this Subscription Agreement and the Questionnaire;

          (i)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein, the Questionnaire
or in any other document furnished by the Subscriber to the Company in
connection herewith, being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;

          (j)

the issuance and sale of the Shares to the Subscriber will not be completed if
it would be unlawful or if, in the discretion of the Company acting reasonably,
it is not in the best interests of the Company;

          (k)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (l)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the Subscriber
may sell or otherwise dispose of any of the Shares pursuant to registration of
any of the Shares pursuant to the 1933 Act and any applicable state securities
laws or under an exemption from such registration requirements and as otherwise
provided herein;

          (m)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for its own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;


--------------------------------------------------------------------------------

6

  (n)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

        (o)

the Company has advised the Subscriber that, if the Subscriber is a Canadian
resident, the Company is relying on an exemption from the requirements to
provide the Subscriber with a prospectus and to sell the Shares through a person
registered to sell securities and, as a consequence of acquiring the Shares
pursuant to this exemption, certain protections, rights and remedies provided,
including statutory rights of rescission or damages, will not be available to
the Subscriber;

        (p)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities;

        (q)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (r)

there is no government or other insurance covering any of the Securities; and

        (s)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

5.                       REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
SUBSCRIBER

5.1                     The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing Date) that:

  (a)

the Subscriber is not a U.S. Person (as defined herein);

        (b)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person (as defined herein);

        (c)

the Subscriber is resident in the jurisdiction set out on page 2 of this
Subscription Agreement;

        (d)

the Subscriber:


  (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,

        (ii)

is purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable, the
Subscriber is permitted to purchase the Shares under the applicable securities
laws of the securities regulators in the International Jurisdiction without the
need to rely on any exemptions,

        (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of any of the Securities, and


--------------------------------------------------------------------------------

7

  (iv)

represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:

          A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

          B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

  (e)

the Subscriber is acquiring the Shares as principal for investment only and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons (as defined herein);

        (f)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

        (g)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state securities laws;

        (h)

the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Shares pursuant
to registration of any of the Shares pursuant to the 1933 Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;

        (i)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (j)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (k)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (l)

the Subscriber has received and carefully read this Subscription Agreement;

        (m)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;


--------------------------------------------------------------------------------

8

  (n)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Subscriber is providing
evidence of knowledge and experience in these matters through the information
requested in the Questionnaire;

          (o)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement and the
Questionnaire, and agrees that if any of such acknowledgements, representations
and agreements are no longer accurate or have been breached, the Subscriber
shall promptly notify the Company;

          (p)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

          (q)

the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

          (r)

the Subscriber is not an underwriter of, or dealer in, the shares of the
Company's common stock, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;

          (s)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber's decision to invest in the
Securities and the Company;

          (t)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

          (u)

the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

          (v)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system; and

          (w)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement:


--------------------------------------------------------------------------------

9

  (i)

a fully completed and executed Questionnaire in the form attached hereto as
Schedule A, and

        (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as a qualified investor.

5.2                     In this Subscription Agreement, the term "U.S. Person"
shall have the meaning ascribed thereto in Regulation S promulgated under the
1933 Act and for the purpose of the Subscription Agreement includes any person
in the United States.

6.                       ACKNOWLEDGEMENT AND WAIVER

6.1                     The Subscriber has acknowledged that the decision to
purchase the Shares was solely made on the Company Information. The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Shares.

7.                       REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY
THE COMPANY

7.1                     The Subscriber acknowledges that the acknowledgements,
representations and warranties contained herein and in the Questionnaire are
made by it with the intention that they may be relied upon by the Company and
its legal counsel in determining the Subscriber's eligibility to purchase the
Shares under applicable securities legislation, or (if applicable) the
eligibility of others on whose behalf it is contracting hereunder to purchase
the Shares under applicable securities legislation. The Subscriber further
agrees that by accepting delivery of the certificates representing the Shares,
it will be representing and warranting that the acknowledgements representations
and warranties contained herein and in the Questionnaire are true and correct as
of the date hereof and will continue in full force and effect notwithstanding
any subsequent disposition by the Subscriber of such Shares.

8.                       RESALE RESTRICTIONS

8.1                     The Subscriber acknowledges that any resale of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to the Subscriber or proposed transferee. The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States. None of the Securities
may be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

9.                       LEGENDING AND REGISTRATION OF SUBJECT SECURITIES

9.1                     The Subscriber hereby acknowledges that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
the Shares will bear a legend in substantially the following form:

> > > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933,
> > > AS AMENDED (THE "1933 ACT").
> > > 
> > > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
> > > MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES
> > > (AS

--------------------------------------------------------------------------------

10

> > > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
> > > PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
> > > REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
> > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
> > > REGULATION S UNDER THE 1933 ACT.

9.2                     The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

10.                     COLLECTION OF PERSONAL INFORMATION

10.1                   The Subscriber acknowledges and consents to the fact that
the Company is collecting the Subscriber's personal information for the purpose
of fulfilling this Subscription Agreement and completing the Offering. The
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including legal counsel, and may be included
in record books in connection with the Offering. By executing this Subscription
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) and to the retention of such personal information for as
long as permitted or required by law or business practice. Notwithstanding that
the Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

11.                     COSTS

11.1                   The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

12.                     GOVERNING LAW

12.1                   This Subscription Agreement is governed by the laws of
the State of Nevada. The Subscriber, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the Courts of the State of
Nevada.

13.                     SURVIVAL

13.1                   This Subscription Agreement, including without limitation
the representations, warranties and covenants contained herein, shall survive
and continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

14.                     ASSIGNMENT

14.1                   This Subscription Agreement is not transferable or
assignable.

--------------------------------------------------------------------------------

11

15.                     SEVERABILITY

15.1                   The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

16.                     ENTIRE AGREEMENT

16.1                   Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

17.                     NOTICES

17.1                   All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on page 2 and notices to the Company shall be directed
to it at the first page of this Subscription Agreement.

18.                     COUNTERPARTS AND ELECTRONIC MEANS

18.1                   This Subscription Agreement may be executed in any number
of counterparts, each of which, when so executed and delivered, shall constitute
an original and all of which together shall constitute one instrument. Delivery
of an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

--------------------------------------------------------------------------------

SCHEDULE A

CANADIAN QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements of National Instrument 45-106 ("NI 45-106"). The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.

The Subscriber covenants, represents and warrants to the Company that:

  1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and the Subscriber is able to bear the
economic risk of loss arising from such transactions;

        2.

the Subscriber is (tick one or more of the following boxes):


  (A)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

[  ]            (B)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Company or an affiliate of the Company

 [  ]           (C)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Company or an affiliate of
the Company

 [  ]           (D)

a close personal friend of a director, executive officer, founder or control
person of the Company

 [  ]           (E)

a close business associate of a director, executive officer, founder or control
person of the Company or an affiliate of the Company

 [  ]           (F)

an accredited investor

 [  ]           (G)

a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F

 [  ]           (H)

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F

 [  ]           (I)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

 [  ]


--------------------------------------------------------------------------------

- 2 -

3.

if the Subscriber has checked box B, C, D, E, G or H in Section 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

             

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box G or H, also indicate which of A to F
describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals. Please
attach a separate page if necessary).

        4.

if the Subscriber is resident in Ontario, the Subscriber is (tick one or more of
the following boxes):


  (A)

a founder of the Company

[  ]    

 

    (B)

an affiliate of a founder of the Company

[  ]    

 

    (C)

a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Company

[  ]    

 

    (D)

a person that is a control person of the Company

[  ]    

 

    (E)

an accredited investor

[  ]    

 

    (F)

purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000

[  ]


5.

if the Subscriber has checked box A, B, C or D in Section 4 above, the director,
executive officer, founder or control person of the Company with whom the
undersigned has the relationship is:

             

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder, affiliate and control person which you have the
above-mentioned relationship with.)

        6.

if the Subscriber has ticked box F in Section 2 or box E in Section 4 above, the
Subscriber satisfies one or more of the categories of "accredited investor" (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):


  [  ]

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

        [  ]

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

        [  ]

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

        [  ]

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);


--------------------------------------------------------------------------------

- 3 -

  [  ]

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

        [  ]

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

        [  ]

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l'ile de
Montreal or an intermunicipal management board in Québec;

        [  ]

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

        [  ]

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

        [  ]

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

        [  ]

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

        [  ]

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

        [  ]

(m) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

        [  ]

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

        [  ]

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

        [  ]

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

        [  ]

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

        [  ]

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;


--------------------------------------------------------------------------------

- 4 -

[  ]

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

      [  ]

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors;

      [  ]

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

      [  ]

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber's
eligibility to acquire the Securities under relevant legislation.

                           IN WITNESS WHEREOF, the undersigned has executed this
Questionnaire as of the ________day of __________________, ________.

If an Individual:   If a Corporation, Partnership or Other Entity:              
    Signature   Print or Type Name of Entity                   Print or Type
Name   Signature of Authorized Signatory                       Type of Entity


--------------------------------------------------------------------------------